Citation Nr: 1117391	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  10-13 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied reopening the claim of service connection for bilateral hearing loss.

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in June 2010.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The issue of service connection for bilateral hearing loss addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for bilateral hearing loss was previously denied in a November 2007 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

2.  The evidence associated with the claims file subsequent to the November 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The November 2007 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).  

2.  Evidence received since the final November 2007 determination wherein the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for bilateral hearing loss.  The RO originally denied the Veteran's claim of entitlement to service connection for bilateral hearing loss in a decision dated November 2007.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, No. 08-3548 (Vet. App. Nov. 2, 2010).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Veteran's claim of entitlement to service connection for bilateral hearing loss was initially denied in a November 2007 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records, a VA examination report, and lay statements.  Subsequently, VA outpatient treatment records, VA examination reports, a Travel Board Hearing transcript, and personal statements by the Veteran have been associated with the claims file. 

The claim was denied as there was, among other things, no evidence of a current disability of bilateral hearing loss under VA regulations.  The evidence submitted subsequent to the November 2007 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence, such as VA audiological testing, received since the November 2007 decision suggests that the Veteran has a current diagnosis of hearing loss and is seeking treatment for this condition.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Therefore, the evidence submitted since the final November 2007 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for bilateral hearing loss is reopened.



ORDER

New and material evidence having been submitted, the claim of service connection for bilateral hearing loss, is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

The claim for service connection for bilateral hearing loss was reopened above.  A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for bilateral hearing loss.

The Veteran applied to reopen his claim of service connection for bilateral hearing loss in September 2009.  The Veteran contends that his bilateral hearing loss is due to his military service.  Specifically, the Veteran stated that he developed bilateral hearing loss from excessive noise exposure from jet engines and heavy equipment during construction operations.  

The Veteran was afforded a VA examination in February 2010.  After examining the Veteran, the examiner noted that the Veteran's hearing loss was not related to military noise exposure.  The examiner reported that the Veteran's hearing was normal after military service and at the examination was within normal limits for VA rating purposes.  Furthermore, the examiner noted that slight variations were found in the Veteran's hearing since the previous examination.  The examiner stated that exposure to either impulse sounds or continuous exposure could cause a temporary threshold shift, which would disappear in 16 to 48 hours after exposure to loud noise.  He stated that impulse sounds may also damage the structure of the hair cells resulting in hearing loss.  Additionally, the examiner stated that if the hearing did not recover completely from a temporary threshold shift, a permanent hearing loss exists.  The examiner concluded that since the damage was done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  In a March 2010 letter, the RO requested an addendum for clarification from the VA examiner.  The letter stated that the Veteran's hearing was not within normal limits for rating purposes, and requested another opinion in regards to the Veteran's hearing loss.  The VA examiner submitted a March 2010 addendum, which stated the exact same opinion and reasoning as stated in the original February 2010 VA examination report.   

In this regard, the Board notes that the absence of in-service evidence of hearing disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2009), is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Additionally, the Veteran asserted at the June 2010 Travel Board Hearing that the audiological testing equipment was not working properly at the February 2010 VA examination, and that the test was rushed.  Furthermore, he stated that he was found to have an ear infection at that time, which could have affected the outcome of the test.  Thus, the Board finds that this case must be remanded for another VA audiological examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the examiner must acknowledge and discuss the Veteran report of a continuity of hearing loss since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Lastly, a review of the claims folder reveals that the Veteran was granted Social Security Disability Insurance benefits.  In July 1998, the Veteran indicated that he was receiving SSA benefits, but did not state what the benefits were for.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  However, the records regarding this grant of benefits have not been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of SSA records prior to issuance of final decision, Board must seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has statutory duty to acquire both SSA decision and supporting medical records pertinent to claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This appeal must be remanded to obtain the Veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

1) Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

2) After the forgoing, the AMC should schedule the Veteran for an audiological examination to determine the nature and etiology of the Veteran's bilateral hearing loss.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss had its onset during active service or is related to any in-service disease, event, or injury, to include excessive noise exposure from jet engines and construction machinery.  Additionally, the examiner should consider the Veteran's service treatment records, VA outpatient treatment records, February 2010 VA examination report, March 2010 VA examination addendum, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  The AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


